Citation Nr: 1101497	
Decision Date: 01/12/11    Archive Date: 01/20/11

DOCKET NO.  93-23 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to a total rating based on individual unemployability 
due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active service from January 1978 to May 1991.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from a March 1992 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  
This case was most recently before the Board in November 2009.

In April 1994, the Veteran testified at a hearing at the Board 
before the undersigned Veterans Law Judge (VLJ).  A transcript of 
that proceeding is of record.


FINDINGS OF FACT

1.  The Veteran's service-connected disabilities are 
fibromyositis of the left shoulder with impingement syndrome, 
rated as 20 percent disabling; cervical spine injury with 
degenerative changes, rated as 20 percent disabling; duodenitis, 
rated as 10 percent disabling; bilateral TMJ dysfunction, rated 
as 10 percent disabling; lumbar disc disease, rated as 10 percent 
disabling; and bilateral pes planus with plantar fasciitis, rated 
as 10 percent disabling; the combined service-connected 
disability rating is 60 percent.

2.  There has been no showing by competent clinical, or competent 
and credible lay, evidence of record that the Veteran is 
precluded from substantially gainful employment, consistent with 
his education and occupational experience, as a result of his 
service-connected disabilities.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 
4.15, 4.16, 4.18, 4.19 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant case.

Duty to Notify

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

By correspondence dated in November 2006 and February 2009 the 
Veteran was informed of the evidence and information necessary to 
substantiate the claim, the information required of the appellant 
to enable VA to obtain evidence in support of the claim, the 
assistance that VA would provide to obtain evidence and 
information in support of the claim, and the evidence that should 
be submitted if there was no desire for VA to obtain such 
evidence.  In the November 2006 letter, the Veteran received 
notice regarding the assignment of a disability rating and/or 
effective date in the event of an award of VA benefits.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  As VCAA 
notice was not completed prior to the initial AOJ adjudication of 
the claim, such notice was not compliant with Pelegrini.  
However, as the case was readjudicated thereafter, there is no 
prejudice to the Veteran in this regard.  Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).

Duty to Assist

Service treatment records are associated with the claims file, as 
are VA medical records.  The Veteran has undergone VA 
examinations that addressed the medical matters presented by this 
appeal.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  When VA undertakes to provide a VA examination 
or obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  The Board finds that the opinion of the February 2010 VA 
examiner is more than adequate.  The VA examiner elicited 
information concerning the Veteran's employment history, and the 
February 2010 examiner's opinion considered the pertinent 
evidence of record.  Supporting rationale was provided for the 
opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect to 
the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

The Board finds that there has been substantial compliance with 
its November 2009 remand instructions.  D'Aries v. Peake, 22 Vet. 
App. 97, 105 (2008).  The Veteran has not referenced any other 
pertinent, obtainable evidence that remains outstanding.  VA's 
duties to notify and assist are met, and the Board will address 
the merits of the claim.

The Veteran service-connected disabilities are fibromyositis of 
the left shoulder with impingement syndrome, rated as 20 percent 
disabling; cervical spine injury with degenerative changes, rated 
as 20 percent disabling; duodenitis, rated as 10 percent 
disabling; bilateral TMJ dysfunction, rated as 10 percent 
disabling; lumbar disc disease, rated as 10 percent disabling; 
and bilateral pes planus with plantar fasciitis, rated as 10 
percent disabling; the combined service-connected disability 
rating is 60 percent.

The Veteran is claiming entitlement to TDIU.  In a VA Form 21-
8940, Veteran's Application for Increased Compensation Based on 
Unemployability, received in March 1992, the Veteran indicated 
that he had last worked full time in May 1991 in the Coast Guard.  
The Veteran reported that he had completed high school and three 
years of college.

At his April 1994 Board hearing, the Veteran did not specifically 
discuss his unemployability but indicated that he had significant 
foot and back pain.

An August 2002 note from a case a manager contained in the 
Veteran's VA Vocational Rehabilitation file reflects that the 
Veteran had worked in the first quarter of 2002 and had not 
responded to an August 2002 RO request for further information.

A March 2004 VA orthopedic examiner noted that the Veteran had 
difficulty in the past with employment due to his back but also 
due to his generalized medical condition, including diabetes and 
hypertension.  As for the Veteran's musculoskeletal examination, 
the examiner essentially stated that the Veteran's current 
limitations would not restrict him from being gainfully employed 
in a position that would allow him to change positions from time 
to time.

The report of a February 2010 VA examination noted as employment 
history that the Veteran had worked part-time, for the past two 
to five years, as a security guard.  It was reported that he had 
lost 3 weeks during the past 12-month period due to "pain 
issues."  The February 2010 VA examiner noted, in pertinent 
part, as follows:

Although [the Veteran] suffers from 
multiple medical/orthopedic conditions, 
both service connected and not, he has been 
employed as a security guard for the last 
four years.

The service connected disabilities, while 
significant, do not warrant the finding of 
unemployability.

It would seem to me that [the Veteran] has 
been able to remain employed for many 
years.  Although he has repeatedly 
attempted to increase his disability, 
examiner after examiner has failed to find 
any justification for this claim.  [The 
Veteran] is working as I write this and his 
ability to work means he is employable.

Entitlement to a TDIU requires evidence of service-connected 
disability so severe that it is impossible for the veteran in 
particular, or an average person in general, to follow a 
substantially gainful occupation.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.340, 3.341, 4.16.  In reaching such a determination, the 
central inquiry is "whether the veteran's service-connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  Consideration may be given to the veteran's level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his age or to the impairment 
caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 
4.16, 4.19.

VA regulations indicate that when a veteran's schedular rating is 
less than total (for a single or combination of disabilities), a 
total rating may nonetheless be assigned when: 1) if there is 
only one disability, this disability shall be ratable at 60 
percent or more; and 2) if there are two or more disabilities, at 
least one disability shall be ratable at 40 percent or more, and 
there must be sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  In 
addition to the foregoing, there must be evidence that the 
disabled person is unable to secure or follow a substantially 
gainful occupation.  Id.  Marginal employment is not considered 
substantially gainful employment.  Id.  A total disability rating 
may also be assigned pursuant to the procedures set forth in 38 
C.F.R. § 4.16(b) for veterans who are unable to secure and follow 
a substantially gainful occupation by reason of service-connected 
disabilities, but who fail to meet the percentage standards set 
forth in section 4.16(a).

As the Veteran does not have a single service-connected 
disability ratable at 60 percent or more, or at least one 
disability ratable at 40 percent or more, to bring the combined 
rating to 70 percent or more (the Veteran's combined disability 
rating is 60 percent), he does not satisfy the percentage rating 
standards for individual unemployability benefits.  However, 
consideration to such benefits on an extraschedular basis may be 
given.

In such an instance, the question then becomes whether the 
Veteran's service-connected disabilities preclude him from 
engaging in substantially gainful employment (i.e., work which is 
more than marginal, that permits the individual to earn a "living 
wage") consistent with his education and occupational experience.  
Moore v. Derwinski, 1 Vet. App. 356 (1991).  For a veteran to 
prevail on a claim for a total compensation rating based on 
individual unemployability, the record must reflect some factor 
which takes this case outside the norm.  The sole fact that a 
claimant is unemployed, is employed only part-time, or has 
difficulty obtaining employment, is not enough.  A rating in 
itself is recognition that the impairment makes it difficult to 
obtain or keep employment, but the ultimate question is whether 
the veteran is capable of performing the physical and mental acts 
required by employment, not whether he can find employment.  Van 
Hoose v. Brown, 4 Vet. App. 361 (1993).

The Board finds that the competent evidence of record does not 
establish that the Veteran is precluded from substantially 
gainful employment, consistent with his education and 
occupational experience, as a result of his service-connected 
disabilities.  The Board observes that the February 2010 VA 
examiner has stated that the Veteran is currently working and has 
been working for years.  In this regard, the Board notes that the 
record establishes that he was employed part-time.  As noted 
above, the fact that a claimant is employed only part-time is not 
dispositive of whether the Veteran is capable of maintaining 
substantially gainful employment.  Rather, it is significant to 
note that the examiner opined that there was no indication that 
the Veteran's service-connected disabilities would preclude him 
from substantially gainful employment.  The Board notes that the 
February 2010 VA examiner reviewed the Veteran's claims file and 
performed an extensive contemporaneous examination prior to 
providing his opinion.

In conclusion, the competent evidence does not demonstrate that 
the Veteran is precluded from substantially gainful employment, 
consistent with his education and occupational history, as a 
result of his service-connected disability.  As the preponderance 
of the evidence is against the claim, the benefit of the doubt 
rule is not applicable.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to a TDIU is denied.




____________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


